PER CURIAM.
I.M.C., Global Inc. and Travelers Property & Casualty Corporation appeal the decision of the U.S. Department of Labor Benefits Review Board affirming the findings of fact and conclusions of law made by the Administrative Law Judge on Thomas F. Szada Jr.’s claim for benefits and attorneys’ fees under the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. § 901, et seq. We have considered the briefs, and relevant parts of the record, and find no reversible error. The decision and order of the Benefits Review Board is, therefore,
AFFIRMED.